PER CURIAM.
We reverse the summary judgment entered in favor of the defendant property owner in a negligence claim brought by appellant, a nurse who slipped and fell in a puddle of water on defendant’s premises.
The trial court granted summary judgment on the authority of Parrish v. Matthews, 548 So.2d 725 (Fla. 3d DCA 1989). Parrish approved a summary judgment against a cleaning person hired to clean up the very condition causing her to fall. Here, although there is some dispute about appellant’s duties as a nurse, we believe there was an issue of fact as to whether appellant was sufficiently on notice to expect unsafe conditions on appellee’s premises so as to bar or diminish her claim.
GLICKSTEIN, C.J., and ANSTEAD, J., concur.
LETTS, J., dissents without opinion.